DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 09/24/2020 has been entered. Claims 1, 3-7, 9-11, 13, 15-19, and 23-24 are pending in the application. Claim 8 has been cancelled by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US PGPub 2002/0083980), hereinafter “Nakajima”, in view of Mack et al. (US PGPub 2018/0223746), hereinafter “Mack”, in further view of Channing (US Patent No. 5,887,572).
Regarding claim 1, Nakajima discloses a fuel module interposed between an engine and a container storing a compressed gas, comprising:
an inlet (28) via which the fuel module is coupled to the container (20 and the inlet receives compressed gas from the container at a first pressure, first temperature, and a first flow rate (Paragraphs [0046]-[0047]);

a regulator (41) in fluid communication with the first filter, the regulator is configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure after the compressed gas is filtered and from the first flow rate to a second flow rate (Paragraph [0050]);
a fuel temperature component configured to adjust the compressed gas from the first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine (Paragraph [0051] – the limitation “configured to adjust the compressed gas from the first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine” is considered an intended use of the fuel temperature component that the fuel temperature component disclosed by Nakajima is capable of performing);
a temperature sensor (27) configured to output a first temperature reading for the compressed gas within the fuel module (Paragraph [0046]);
a second filter (30) in fluid communication with the regulator, the second filter is configured to filter compressed gas at the second pressure, and the second flow rate (Paragraph [0047]); and
an outlet (outlet of second filter 30) via which the fuel module is coupled to the engine, the outlet delivers compressed gas from the second filter to the engine at the second pressure, the second temperature, and the second flow rate (Paragraph [0047]).
Nakajima is silent regarding wherein the adjustment of the compressed gas from the first temperature to the second temperature is based at least in part on the first temperature reading. While this limitation is an intended use of the fuel temperature component, Nakajima does not disclose that the fuel temperature component receives a signal from the temperature sensor.
However, Channing discloses a fuel module comprising a fuel temperature component configured to adjust fuel from a first temperature to a second temperature within a target range 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by the adjustment of the compressed gas from the first temperature to the second temperature is based at least in part on the first temperature reading, as taught by Channing, for the purpose of protecting the fuel filter from damage (Col 2 lines 22-58).
Nakajima is silent regarding a wireless communication component operably coupled to an associated external network, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network.
However, Mack teaches a fuel module comprising:
a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module (Paragraph [0156],[0193]-[0197],[0224]),
wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network (Paragraph [0112]-[0120]).
While Nakajima teaches that the regulator and temperature component are manually adjusted, Mack teaches it is advantageous to have fuel modules controlled remotely by wireless communication (Paragraph [0193]-[0194]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals 

Regarding claim 7, Nakajima discloses wherein the fuel temperature component is operably associated with:
a gas path directing flow between the regulator and the second filter (Paragraphs [0048]-[0049]); and
one or more lines that cycle a fluid through a portion of a body of the fuel module surrounding the gas path to change a temperature of the gas path (Paragraph [0051]).

Regarding claim 10, Nakajima discloses the fuel module comprises a set of sectional modules removeably couple together, the set of modules includes:
a first sectional module (RA) have  the first filter, the regulator, and the inlet,;
a second sectional module (30) having the second filter and the outlet,
wherein a gas path is formed between the first sectional module and the second sectional module when coupled, the gas path directs flow between the first sectional module and the second sectional module (Paragraph [0048]).

Regarding claim 11, Nakajima discloses the first filter is a high pressure filter configured to filter a fluid having a pressure above 3100 psi (Paragraph [0050]), and
the second filter is a low pressure filter configured to filter a fluid having a pressure below 100 psi (Paragraph [0050]; Apparatus defined by what it is, not what it does, fuel module disclosed by Nakajima is capable of this function).

s 3-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Channing in further view of Toale et al. (US PGPub 2014/0090723), hereinafter “Toale”.
Regarding claim 3, the combination of Nakajima, Mack, and Channing teaches a first sensor (26) configured to output a first pressure reading for the compressed gas in the container (Nakajima Paragraph [0046]).
Nakajima is silent regarding the real-time adjustment of the first pressure to the second pressure is based at least in part on the first pressure reading from the first sensor.
However, Toale teaches a fuel module interposed between an engine and a container storing a compressed gas, comprising:
an inlet via which the fuel module is coupled to the container (102) and the inlet receives compressed gas from the container at a first pressure, a first temperature, and a first flow rate (Paragraphs [0024]);
a first filter (208) in fluid communication with the inlet, the first filter is configured to filter the compressed gas at the first pressure, the first temperature, and the first flow rate (Paragraph [0028]);
a regulator (210/214) in fluid communication with the first filter, the regulator is configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure after the compressed gas is filtered and from the first flow rate to a second flow rate (Paragraphs [0028]-[0030]); and
an outlet via which the fuel module is coupled to the engine, the outlet delivers compressed gas to the engine at the second pressure, the second temperature, and the second flow rate (Paragraph [0024]).
wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the first pressure reading from the first sensor (Paragraphs [0030]-[0032]).


Regarding claim 4, the combination of Nakajima/Mack/Channing/Toale teaches the first sensor configured to output a second pressure reading for the compressed gas after receipt into the inlet, wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the second sensor from the first sensor (Nakajima Paragraph [0046]; Toale Paragraph [0032]).
Nakajima is silent regarding a second sensor that also is configured to detect a second pressure reading for the compressed gas after receipt into the inlet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second sensor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Regarding claim 5, the combination of Nakajima/Mack/Channing/Toale teaches a third sensor (42) configured to output a third pressure reading for the compressed gas output from the regulator, wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on the third pressure reading from the third sensor (Nakajima Paragraph [0050]; Toale Paragraph [0032]).

Regarding claim 6, the combination of Nakajima/Mack/Channing/Toale teaches a fourth sensor (35) configured to detect a fourth pressure reading for the compressed gas at the outlet, wherein wherein the real-time adjustment of the first pressure to the second pressure is based at least in part on 

Regarding claim 9, the combination of Nakajima/Mack/Channing/Toale a flow rate sensors further configured to output a first flow rate reading for the compressed gas within fuel module, wherein the real-time adjustment of the first flow rate to the second flow rate is based at least in part on the first flow rate reading from the flow rate sensor (Toale Paragraphs [0026],[0032])

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Mack in further view of Toale et al. (US PGPub 2014/0090723), hereinafter “Toale”.
Regarding claim 15, Nakajima discloses a fuel module connected between an engine and a container storing a compressed gas used as an alternative fuel for a vehicle, comprising:
an inlet (28) via which the fuel module receives the compressed gas from the container (20) at a first pressure, a first temperature, and a first flow rate (Paragraphs [0046]-[0047]);
an inlet pressure sensor (26) that outputs an inlet pressure reading for the compressed gas at the inlet (Paragraph [0046]);
a container pressure sensor that outputs a container pressure reading for the compressed gas in the container (Nakajima Paragraph [0047]);
a fuel module temperature sensor (27) that outputs a fuel module temperature reading for the compressed gas within the fuel module (Paragraph [0046]);
a regulator (41) configured to adjust the compressed gas from the first pressure to a second pressure lower than the first pressure, and from the first flow rate to a second flow rate (Paragraph [0050]);

one or more lines operably associated with the fuel temperature component that are configured to cycle a fluid through a body of the fuel module adjusting the compressed gas from the first temperature to the second temperature (Paragraph [0049]);
an entry filter (39) that removes contaminants from the material prior to entry to the regulator (Paragraph [0049]);
a exit filter (30) that removes contaminants from the material after exiting the regulator (Paragraph [0048]); and
an outlet (outlet of 30) via which the fuel module delivers the compressed gas to the engine of the vehicle at the second pressure, the second temperature, and the second flow rate (Paragraph [0047]).
Nakajima is silent regarding a fuel module flow sensor that outputs a fuel module rate reading of the compressed gas within the fuel module.
However, Toale teaches a fuel module interposed between an engine and a container storing a compressed gas, comprising: a fuel module flow sensor that outputs a fuel module rate reading of the compressed gas within the fuel module (Toale Paragraphs [0026],[0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a fuel module flow sensor that outputs a fuel module rate 
Nakajima is silent regarding a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network.
However, Mack teaches a fuel module comprising:
a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module (Paragraph [0156],[0193]-[0197],[0224]),
wherein pressure, temperature, and flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network (Paragraph [0112]-[0120]).
While Nakajima teaches that the regulator and temperature component are manually adjusted, Mack teaches it is advantageous to have fuel modules controlled remotely by wireless communication (Paragraph [0193]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima, by a wireless communication component operably coupled to an associated external network that is external to a vehicle having the fuel module, wherein the second pressure, the second temperature, and the second flow rate are adjusted in real-time based on signals received at the wireless communication component from the associated external network, as taught by Mack, for the purpose of remote monitoring and control (Paragraph [0193]).

Regarding claim 16, Nakajima teaches a first sectional module (RA) that includes the inlet filter, the regulator, and the inlet; and a second sectional module (30) that includes the exit filter, and the 

Regarding claim 17, Nakajima teaches an outlet pressure sensor (42) that outputs the outlet pressure reading for the compressed gas at the outlet (Paragraph [0050]).

Regarding claim 18, the combination of Nakajima/Mack/Toale teaches the second pressure and the second flow rate are adjusted in real-time further based at least in part on one or more of the inlet pressure reading from the first pressure sensor, the container pressure reading from the outlet pressure sensor, the outlet pressure reading from the outlet pressure sensor, or the fuel module flow rate reading from the fuel module flow sensor (Toale Paragraph [0032]).

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Toale in view of Channing.
Regarding claim 23, Channing teaches a fuel module comprising a fuel temperature component configured to adjust fuel from a first temperature to a second temperature within a target range associated with the engine and the real-time condition of the engine based at least in part on a first temperature reading from a temperature sensor (Col 4 line 43-Col 5 lines 44) for the purpose of protecting the fuel filter from damage (Col 2 lines 22-58).
The combination of Nakajima/Mack/Toale and Channing teaches the second pressure, the second temperature, and the second flow rate are adjusted in real-time further based on the inlet pressure reading, the container pressure reading, the fuel module temperature reading, and the fuel module flow rate reading (Toale Paragraph [0032]; Channing Col 4 line 43-Col 5 lines 44).

.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Channing in view of Falc’hon et al. (US PGPub 2016/0317959), hereinafter “Falchon”.
Regarding claim 13, Nakajima/Mack/Channing are silent regarding a purge component configured to redirect fluid through the second filter to a containment vessel to clean the second filter.
However, Falchon teaches a fuel module comprising a purge component configured to redirect fluid through the second filter to a containment vessel to clean the second filter (Paragraph [0002],[0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Nakajima/Mack/Toale, by a purge component configured to redirect fluid through the second filter to a containment vessel to clean the second filter, as taught by Falchon, for the purpose of facilitating regeneration of the particulate filter.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima, Mack, and Toale in view of Falc’hon et al. (US PGPub 2016/0317959), hereinafter “Falchon”.
Regarding claim 19, Nakajima/Mack/Toale are silent regarding a purge component configured to redirect a fluid flow through the exit filter to a containment vessel to clean the exit filter.
However, Falchon teaches a fuel module comprising a purge component configured to redirect a fluid flow through the exit filter to a containment vessel to clean the exit filter (Paragraph [0002],[0015]).

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
As Applicant contemplates, the fuel module may comprise all of the structure between the fuel tank and the engine. As such, the temperature sensor disclosed by Nakajima outputs a temperature reading for the compressed gas within the fuel module.
Applicant argues that the temperature sensor disclosed by Nakajima would not be capable of “this feature since the temperature reading would be a temperature of the CNG before a pressure change within the regulator body”. The adjustment of the temperature is performed by the fuel temperature component, not the temperature sensor, therefore the capability limited by such feature would be the capability of the temperature component, not of the sensor. The capability of a fuel temperature component to be operated at least in part by a fuel temperature sensor has been addressed by the reference Channing in the above cited rejection. One of ordinary skill in the art would be motivated to incorporate the capability of adjusting based on sensed fuel temperature into Nakajima for the reasons cited above. The actual manner of operation is an intended use which the combination as cited above is capable of performing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747